Citation Nr: 1209842	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  04-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Whether the request for a waiver of recovery of overpayment of an apportionment of VA disability compensation benefits in the calculated amount of $1,942.00 was timely filed.




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to January 1982.  The Veteran and the appellant were married on January 10, 1993, and divorced on September 23, 1998. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2003 decision of Committee on Waiver and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, which denied waiver of the overpayment on the basis that she had not filed a timely request for a waiver within the 180-day period allowed following the date of notification to her of the creation of the indebtedness on May 30, 2002. 

In July 2005, the Veteran's claims file was transferred to the New York, New York, VA Regional Office (RO). 

The Board remanded the claim in October 2006 for further development and consideration. 

FINDINGS OF FACT

1.  The Veterans Benefits Administration Debt Management Center (DMC) sent a May 30, 2002 letter to the Veteran, notifying her that an overpayment had been created in the total amount of $1,942.00 and that she had the right to dispute the amount of the debt or request a waiver of recovery of the indebtedness within 180 days.

2.  The Veteran's request for a waiver of recovery of the $1,942.00 indebtedness was received March 27, 2003, which is more than 180 days after the May 30, 2002 notification letter. 

CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment in the amount of $1,942.00 was not timely filed.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
 
The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into law in November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002 & Supp. 2011).  The regulations implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  

The VCAA, however, is inapplicable to waiver claims.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the U. S. Court of Appeals For Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, of the United States Code, Chapter 51 (i.e., the laws changed by the VCAA).  The Court upheld its holding in Barger in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007). 

Although the VCAA is not applicable to this appeal, there are still due process requirements that VA must comply with in seeking to collect the debt.  The statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of her right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a) (2011).  In addition, by regulation, it is required that, when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(d) (2011).  The individual must also be notified of her rights and remedies, specifically, that she may informally dispute the debt, or the amount of the debt; that she may request a waiver; that she may request a hearing; and that she may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).  This information was provided to the appellant in a May 30, 2002 letter.  The claimant must also be provided notice of the reasons for the debt.  38 C.F.R. § 1.911(d).  This was accomplished in a February 7, 2002 letter, and the December 2003 statement of the case.  

A bulletin issued by the VA Office of Financial Policy in May 1999 also provides procedures for waiver requests referred by the DMC to the COWC.  See OF BULLETIN 99.GC1.04 (May 14, 1999).  The Board notes that the DMC does not maintain hard copies of its notification letters, but instead maintains a chronological history in its master files.  The DMC must provide verification of the date on which the initial notice of indebtedness and the right to request waiver were dispatched by the DMC to the debtor.  This verification must be in the form of a signed, written certification from DMC management identifying the date of dispatch of the notice.  The DMC must also provide a printout of the screen from the Centralized Accounts Receivable Online System (CAROLS) that indicates the date of dispatch of the DMC's initial notice of the debtor.  A statement that explains the details of the screen must accompany the screen printout.  In February 2011, the DMC provided this information pursuant to the Board's October 2006 remand directive. 

The DMC's February 2011 facsimile (fax) transmission certified that the CAROLS screen showed that a demand letter was mailed to the appellant on May 30, 2002 at her address of record, that the address was obtained from the CAROLS screen, and that it was not returned by the postal service due to an incorrect address.  The DMC also provided copies of the type of form letters sent to the appellant, and they include notice of the right to apply for a waiver and indicate this right to apply for a waiver only lasted 180 days.  The DMC also resubmitted a copy of the appellant's request for a waiver received on March 27, 2003.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claim.  The Board finds that the evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

II.  Analysis

Preliminary review of the evidentiary record in this case indicates that the appellant was granted an apportionment of the Veteran's VA benefits, effective August 1, 1998, for her and their two minor children.  She was informed of this decision in a December 1998 letter which also informed her that the apportionment could be affected by a change in her marital status and that she should notify VA immediately of any such change.  In a December 2001 letter, the Veteran informed VA that he and the appellant divorced.  The divorce was finalized on September 23, 1998.  

In February 2002, VA notified the appellant that it proposed to reduce the apportionment of the Veteran's VA compensation benefits.  A May 1, 2002 VA letter informed the appellant that her VA benefits were to be reduced effective October 1, 1998 because of her divorce from the Veteran, and she would be informed of the exact amount of overpayment in subsequent correspondence.  

Her benefits were retroactively reduced from $93.00 to $48.00 effective October 1, 1998 to November 30, 1998, from $94.00 to $48.00, effective December 1, 1998 to November 30, 2000, and from $94.00 to $50.00, effective December 1, 2000 to April 30, 2002.  This action created a $45 overpayment for the first 2 months ($90), a $46 overpayment for the next 24 months ($1104) and a $44 overpayment for the last 17 months ($748).  Thus an overpayment in the amount of $1,942.00 was created.  The appellant does not dispute this calculated amount.  The remainder of the benefit represented the apportionment that the appellant's and Veteran's two minor children were receiving.  

The DMC referral form received by the COWC in June 2003 shows that a May 30, 2002 letter notified her that an overpayment had been created in the total amount of $1,942.00, and that she had the right to dispute the amount of the debt or request a waiver of recovery of the indebtedness within 180 days.  Thereafter, the record reflects that a request for waiver of the overpayment was noted to have been received from the appellant on March 27, 2003.  

An applicant has 180 days from the date of notification of an indebtedness to request relief from recovery of overpayment of benefits.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.963(b), 3.1(q) (2011).  The 180-day period can be extended if the individual requesting a waiver demonstrates that there was a delay in the receipt of the notice as a result of an error by VA or the postal authorities or due to other circumstances beyond her control.  If the requester substantiates a delay, the 180-day period shall be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. §§ 1.963(b), 3.1(q).  In the instant case, the appellant has not provided any evidence which substantiates a delay.

The law presumes the regularity of the administrative process in the absence of clear evidence to the contrary.  See Jones v. West, 12 Vet. App. 98 (1998).  In the present case, the appellant has not specifically alleged non-receipt or a delay in receipt of the notice of indebtedness.  For the mailing of correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts; if he or she does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).  There is no evidence that contradicts the DMC's certification related to the May 30, 2002 notice.  Thus, the Board finds there is no evidence that rebuts the presumption of administrative regularity as to that mailing.  

The only waiver request of record from the appellant was received in March 27, 2003, obviously more than 180 days after she received the May 20, 2002 notification of the debt at issue.  The appellant does not contend otherwise.  The appellant maintains that the Veteran does not contribute any money to support their children, which creates a constant financial hardship on them, and it essentially unfair that she has had to repay this overpayment.  As provided by 38 C.F.R. § 19.5 (2011), the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs."  See also 38 U.S.C. § 7104(c) (2011).  Therefore, the Board is constrained to find that the appellant's application for a waiver was untimely, in turn meaning the Board need not reach the question of whether recovery of this debt would be against equity and good conscience.  38 C.F.R. § 1.963(b)(2).  


ORDER

The application for waiver was untimely; entitlement to a waiver of the recovery of indebtedness in the amount of $1,942.00 is denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


